Title: To John Adams from Oliver Wolcott, Jr., 19 September 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department Trenton Septemr. 18. 1799.

I have the honor to transmit a letter from John Huges Esquire Commissioner for the first Division of South Carolina resigning his appointment—Jacob Read Esquire Senator of the State recommends Doctor Robert Pringle as a Gentleman well qualified—I take the liberty to submit his name, to be inserted, if the President pleases in the enclosed Commission.
If the President will be pleased to direct notice to be given to General Lincoln of the person who may be appointed Keeper of the Gay Head light House—it may save some time which will be useful—the Building is understood to be finished.
I have the honor to be / with great respect / sir . Your Obed. Servant
Oliv. Wolcott